                                                                                  United States District Court
                                                                                    Southern District of Texas

                                                                                       ENTERED
                            UN ITED STA TES D ISTRICT C OU RT                         March 25, 2019
                                                                                    David J. Bradley, Clerk
                             SO U TH ERN D ISTRICT O F TEX A S
                                    H OU STO N DIV ISION


STEFAN M OISIUC,etal,


         Plaintiffs,
VS.                                                         CIV IL A CTIO N N O .4:18-CV -383


ARGEN T M O RTG A GE CO M PA N Y LLC ,et
al,


         Defendants.


                                           O R D ER

        Before the Courtare Defendants'M otion for Judgmenton the Pleadings (Doc.//19),
Plaintiffs'Response(Doc.//27),Defendants'M otionto Dismiss(Doc.//22)(togetherwith Doc.
//19,theûûM otions''),Plaintiffs'Response(Doc.#29),andDefendants'Reply(Doc.//33).Having
reviewedtheparties'argumentsand applicablelegalauthority,theCourtgrantstheM otions.

   1.      Background

        Thisisa m ortgage foreclosure dispute. OnJuly8,2004,PlaintiffsexecutedanAdjustable

RateNote(the1iNote'')andDeedofTrustwithArgentM ortgageCompany,LLC (içArgenf').See
Doc.//22,Ex.A and Doc.//11,Ex.1,respectively.l Subsequently, on O ctober 15,2012,the N ote



1The Courtm ay consider the copy of the N ote attached to the M otions undera FederalRule of
CivilProcedure 12 analysis because the N ote is centralto Plaintiffs'claim sconcerning m ortgage
loan docum ents,and Plaintiffs do notcontestthe authenticity of the copy. See,e.g.,Doc.//11 at
! 12 (tû-l-heNoteand Deed ofTrusttogetherarehenceforth the llaoan'orElsoan Documents'''l'
                                                                                        5
KaneEnterprisesv.MacGregor(USA)Inc.,322 F.3d 371,374 (5th Cir.2003)(tûthecoul'tmay
review the docum ents attached to the m otion to dism iss ...,w here the com plaintrefers to the
documentsandtheyarecentraltotheclaim.'').
and Deed ofTrustwereassigned (the ûkAssignmenf')from Argentto W ellsFargo Bank,N.A.
(tsW ellsFargo'') though PlaintiffsallegethattheAssignmentisaforgery.SeeDoc.#11,Ex.7'
                                                                                    ,
id at!33.
       Specitically, Plaintiffs allege that Tanyia Hill, the itpurported'' signatory of the

A ssignm ent,did notsign oraffix hersignature to the A ssignm entand thatthe signature above her

signatureblockwaslssignedoraffixed by someoneelse gwithoutltheknowledgeorauthority of
TanyiaHi11.''1d.at!33.lnsupportoftheirforgeryallegation,PlaintiffsurgetheCourttovisually
ComparefsnumerousdifferingnotarizedsignaturesOfTanyiaHi11.''1d.at!34.
                                                                    ,Doc.#11,Ex.8.2
       ln response to an attem ptto foreclose by W ells Fargo and Specialized Loan Servicing,

LLC,Plaintiffsassertfour(4)claimsbasedontheallegedforgery:
              QuietTitle;
           * V iolation ofSection 12.002 ofthe TexasC ivilPractice and Rem ediesCode;
           * Violation oftheTexasDebtCollection Act(Tex.Fin.Code Arm.jj392.301,et
             seq.(W estSupp.2019)).
                                  ,and
           @ Violation of the Texas Deceptive Trade Practices Act (Tex.Fin.Code Ann.
             j392.404).
Id at!!55--61and 72-94.Additionally,PlaintiffsseekadeclarationunderTexasandfederal1aw
concerning the legaleffectofthe alleged forgery on Ctplaintiffs'and D efendants'rights and duties

incomzectionwith''theNoteandDeedofTrust.1d.at!!47-54.




2 ln response to Plaintiffs' Com bined M otion for Leave to Conduct Targeted Discovery on
Plaintiffs'Forgery Claim (Doc.//13),the Courtheld a telephonic hearing on April20,2018,
w herein the Courtperm itted Plaintiffs to conduct lim ited discovery regarding the em ploym ent
history of Tanyia H ill and any know ledge she m ight have had about the A ssignm ent.
Subsequently,the C ourtheld that Bank of A m erica,N .A .- Hill's form er em ployer--com plied
with the Court's April20,2018 discovery instructions. See Doc.//42. Notably,following the
lim ited discovery regarding the alleged forgery,Plaintiffs never soughtleave to am end theirFirst
Am ended Com plaint or otherw ise notitied the Court of any additional facts supporting their
forgery allegations.
         Separately,Plaintiffs assertthatW ells Fargo violated Section 1641(g)ofthe Truth in
LendingAct(15U.S.C.jj 1601,etseq.)byfailingtonotifyPlaintiffswhentheNoteandDeedof
Trustwereassigned. 1d.at!!35-46.Finally,Plaintiffsalso assertapromissoryestoppelclaim
based on an oral conversation that occurred in Septem ber 2011 regarding the m odification of

Cûcertainmaterialterms''oftheNoteand DeedofTrust.1d.at!!62-71.Accordingto Plaintiffs,
BankofAmerica,N.A.tûtBar1kofAmerica'')hadorallypromised Plaintiffsthatitwouldmodify
thetermsoftheN ote and Deed ofTrustifPlaintiffssubmitted certain documents. 1d.Plaintiffs

allege thatthey subm itted those docum ents by N ovem ber 9,2011,but Bank of A m erica never

madethemodifications.1d.

         N ow ,through the M otions,Defendants m ove to dism iss Plaintiffs'claim s under Federal

RulesofCivilProcedure 12(b)(6)and 12(c).$1A Rule12(c)motionmay disposeofacasewhen
therearenodisputedmaterialfactsandthecoul'
                                         tcanrenderajudgmentonthemeritsbasedonthe
substanceofthepleadingsandanyjudiciallynoticed facts.''Linicomnv.Hill,902F.3d529,533
(5thCir.2018)(internalcitationomitted).Itisunclearfrom theparties'briefingwhetherthereare
disputed facts.A ccordingly,outofan abundanceofcaution,the Courtwillproceed by analyzing

Plaintiffs'claimsunderthe12(b)(6)standard.
   II.      LegalStandard

            a. FederalRuleofCivilProcedure12(b)(6)
         TosurviveaRule 12(b)(6)motiontodismiss,acomplaintneedonlyallegefactssufficient
to state a claim for relief that is plausible on its face and need not contain detailed factual

allegations.Littellv.Houstonlndep.Sch.Dist.,894F.3d616,622(5thCir.2018)(citingAshcro.
                                                                                    jt
v.Iqbal,129S.Ct.1937(2009)andBellAtl.Corp.v.Twombly,127S.Ct.1955(2007)).E(A claim
has facialplausibility when the plaintiffpleads factual content thatallow s the courtto draw the
reasonable infertnce thatthe defendant is liable for the miscondud alleged. Significantly,a

com plaintm ay proceed even ifrecovery isvery remote and unlikely,so long asthe alleged facts

raise arightto reliefabovethe speculativelevel.'' Id (internalcitationsomitted). lsDismissal
underRule 12(b)(6)based on statute oflimitationsisproperonly whereitisevidentfrom the
com plaintthatthe action isbarred and the com plaintfailsto raise som e basisfortolling. ltisw ell

established thatthelim itationsperiod runsfrom the mom entaplaintiff sclaim accrues.'' United

Statesv.fuminantGeneration Co.,L.L.C.,905 F.3d 874,880 (5th Cir.2018)(internalcitations
omitted).
            b. Forgeryand FederalRuleofCivilProcedure9(b)

       Applying Texaslaw,the Fifth Circuithasheld thatCtadocum entisforged ifitissigned by

onewhopurportstoactasanother.''Bynanev.BankofNew YorkMellonforCWMBS,Inc.Asset-
BackedCertl
          hcatesSeries2006-24,866F.3d351,360(5thCir.2017)(citing Vazquezv.Deutsche
BankNat.Tr.Co.,N A.,441S.W .3d783,787-88(Tex.App. Houston(1stDist.l2014,nopet.)).
H owever,the allegation offorgery m ustm eetthe heightened pleading standard ofFederalRule of

CivilProcedure9(b). Id.(holding thata forgery allegation wasinsufficiently pleaded when its
only supportcame from an exhibitvisually comparing signatures). Rule 9(b)çtrequiresthat
gplaintiffjstatewith particularitythecircumstancesconstitutingthefraud.Putsimply,Rule9(b)
requiresthe w ho,w hat,w hen,w here,and how to be laid out.'' Shandong Yinguang Chem .Indus.

JointStockCo.,Ltd v.Potter,607F.3d 1029,1032(5thCir.2010)(internalcitationsomitted).
            c. Statute ofL im itations

       ddclaimsgassertedlunderj 1641(g)goftheTruthin LendingActlaresubjecttoaoneyear
statute of lim itations w hich runs from the end of the 30 days period after the date of an

assignm ent.'' Benitez v.Am .'s Wholesale Lender,CIV .A .N o.11-14-953,2014 W L 3388650,at


                                               4
*2(S.D.Tex.July9,2014)(eiting 15U.S.C.j 1640(e));seealso Williamsv.CountrywideHome
Loans,lnc.,504F.Supp.2d 176,186(S.D.Tex.2007),affd,269Fed.Appx.523(5thCir.2008).
       U nder Texas law ,tithe statute oflim itations forprom issory estoppelclaim s is four years.

Huntonv.Guardian L# Ins.Co.ofAm.,243F.Supp.2d 686,713n.46 (S.D.Tex.2002),aftnd,
71Fed.Appx.441(5th Cir.2003). Furthermore,lsthe latesta causeofaction fol'promissoxy
estoppelcould accrue is w hen the prom isor breaches his prom ise.'' ld

   111.    A nalysis

           a. Plaintiffs' forgery allegations fail to m eet the heightened pleading
              standard ofFederalRuleofCivilProcedure9(b).
       A s the only supportfortheirallegation thatthe A ssignm entw asnotsigned by Tanyia Hill

(orbysomeonewiththeknowledgeorauthorityofHil1),PlaintiffspointtheCourttoexhibitswith
dsnumerous differing notarized signatures ofTanyia Hill.'' Doc.//11 at!34. Additionally,
Plaintiffslay outgeneralansw ersto dtthew ho,w hat,w hen,w here,and how ''requirem entsofRule

9(b). Doc.#29 atl0-11. However,afterconsidering almostidenticalforgery allegations,the
Fifth Circuitheld thatthe allegationswere insufficientunder FederalRule 9(b)'sheightened
pleading standard. Bynane,866 F.3d at360 (Plaintiffs(sconclusory allegation thatJohnson's
signaturewasforged (because itlooksdifferentthan hersignatureon an unzelated assignment)
fails to m eet the heightened pleading standard''because it lacks any facts relating to who

perpetrated the alleged forgery orhow,when,and where the alleged forgery was executed).
Sim ilarly,here,Plaintiffs failto plead any particular factsrelating to the w ho,w hat,when,where,

and how ofthealleged forgery. Asaresult(and astheFifth Circuitheld in Bynane),Plaintiffs
lackstandingtoasserttheirclaim sbased on forgery allegations,includingtheirquiettitle,Section

12.002,Texas Debt Collection A ct,and Texas D eceptive Trade Practices A ct claim s and their

requestforadeclarationoflegalrights.Doc.//11at!!47--61and72-94.

                                                5
       Plaintiffshave had ample tim e--over 13 months- to state plausible forgery allegations

with som e particularity. A fterthe action w as rem oved to this Court,Plaintiffhad an opportunity

to bolstertheirallegationswhen they am ended theirOriginalCom plaint.See Doe.:
                                                                             //11. ln fad,

the Courtperm itted discovery lim ited to the allegations,but even then,Plaintiffs never sought

leave to am end theirFirstA m ended Com plaintor otherw ise notified the Courtofany additional

facts supporting their forgery allegations. ItisevidentthatPlaintiffshave no basisto asserttheir

forgery claim s.

       Accordingly, because Plaintiffs have failed to allege facts supporting their forgery

allegations sufficient to state claim s for reliefthatare plausible on their face and have failed to

state w ith particularity the circum stances surrounding the alleged forgery,the C ourt grants the

M otions as to Plaintiffs' quiet title, Section 12.002, Texas D ebt Collection Act, and Texas

D eceptive Trade PracticesA ctclaim sand theirrequestfora declaration ofrights.

           b. Plaintiffs' claims asserted under Section 1641(g) of the Truth in
               L ending Actare tim e-barred.

       Claims asserted under Section 1641(g) are in effect subjectto a l3-month statute of
lim itations. Benitez,2014 W L 3388650,at *2. Here,according to Plaintiffs'ow n exhibit,the

Assignmentoccurred on October 15,2012. See Doc.//11,Ex.7.Therefore,Plaintiffshad until

November15,2013,to asserttheirSection 1641(g)claim.However,Plaintiffsfirstassertedthe
claim onM arch 29,2018,in theirFirstAmended Complaint.SeeDoc.//11.Accordingly,because

Plaintiffs'Section 1641(g)claimsaretime-barred,the Courtgrantsthe M otionsasto Plaintiffs'
Section l641(g)claims.3

3 A lthough Plaintiffs argue that the discovery rule should toll the lim itations period for their
Section1641(j)claims,PlaintiffshavenotpointedtheCourttoanycontrollingauthorityregarding
thenlle'sappllcability to a Section 1641(g)claim. Additionally,Plaintiffshave failed to plead
sufficient facts supporting a fraudulent concealm enttheory that m ighttollthe lim itations period
forPlaintiffs'Section 164l(g)claimsinthiscase.
                                                 6
           c. Plaintiffs'prom issory estoppelclaim s are tim e-barred.

       Promissory estoppelclaimsaresubjectto a four-yearstatute oflimitationsunderTexas
law. Hunton,243 F.Supp.2d at713 11.46 (çsthelatestacauseofaction forpromissory estoppel
couldaccrueiswhen thepromisorbreacheshispromise.'').Here,PlaintiffsallegethatBank of
A m erica m ade an oralprom ise to m odify certain m aterialterm s ofthe N ote and D eed ofTrustin

September2011ifPlaintiffssubmittedcertaindocuments.Doc.//11at!!62-71.Plaintiffsallege
thatthey subm itted those documentsby November9,2011. 1d.lftrue,then certainly by the end

of2012(i.e.,morethanayearlater),PlaintiffswereawarethatBank ofAmericahadbreached its
alleged prom ise by notm odifying the term s. Thatgave Plaintiffsuntilthe end of2016 to asserta

prom issol'
          y estoppelclaim . H ow ever,Plaintiffsdid notassertsuch claim s untilM arch 29,2018,

in their FirstAm ended Complaint. 1d. Accordingly,because Plaintiffs'promissory estoppel

claim sare tim e-barred,the Courtgrants the M otions as to Plaintiffs'prom issory estoppelclaim s.

   lV.     Conclusion

       Forthe foregoing reasons,the M otionsare hereby G RAN TED underFederalRule ofCivil

Procedure12(b)(6),andPlaintiffs'claimsareDISM ISSED.
       Itis so ORD ER ED .


   MA2 25 2112
Date                                         The Honorabl A lfred H .Bennett
                                             United States istrictJudge




                                                7
